Exhibit 10.1





SCIPLAY CORPORATION
2020 EMPLOYEE STOCK PURCHASE PLAN


SECTION 1.  Purpose of Plan.


(a)          The purpose of the SciPlay Corporation 2020 Employee Stock Purchase
Plan is to provide Eligible Employees with the opportunity to purchase Common
Stock of the Company by means of voluntary, systematic payroll deductions and
thereby acquire an interest in the future of the Company.


(b)          It is the intention of the Company that the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Code.  The provisions of
the Plan shall be construed so as to comply in all respects with the
requirements of the Code applicable to employee stock purchase plans.


SECTION 2.  Definitions.


“Board of Directors” means the Board of Directors of SciPlay Corporation.


“Closing Price” of the Stock means, on any business day, the last sale price for
a share of such Stock as reported on the principal market on which the Stock is
traded.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board of Directors or a
committee duly authorized by the Board of Directors to administer the Plan.


“Company” means SciPlay Corporation.


“Compensation” means the Participant’s base wages, or base salary, as
applicable, (not including any bonuses, commissions or similar payments) and
shall include (and all calculations based upon the Participant’s Compensation
shall include) all amounts that would be included in the Participant’s taxable
income as base wages or base salary but for the fact that such amount was
contributed to a qualified plan pursuant to an elective deferral under Section
401(k) of the Code or contributed under a salary reduction agreement pursuant to
Section 125 of the Code or deferred pursuant to a non-qualified deferred
compensation plan, in each case, to the full extent permitted by law and
applicable regulations, if any.


“Eligible Employee” means an employee of the Company or a Subsidiary who meets
the eligibility requirements set forth in Section 5 of the Plan.


“Fair Market Value” means, unless the Board of Directors determines otherwise in
good faith, on any given day the Closing Price of the Stock on such day (or, if
there was no Closing Price on such day, the latest day prior thereto on which
there was a Closing Price).  A good faith determination by the Board of
Directors as to fair market value shall be final and binding.


“Highly Compensated Employee” means an employee of the Company or a Subsidiary
whose Compensation in the immediately preceding calendar year exceeded the
greater of $250,000 and the amount provided for under Section 414(q)(1)(B)(i) of
the Code.


“Option Period” means each of the periods pursuant to Section 6 of the Plan
during which the Plan remains in effect, except as otherwise provided in Section
18(c) of the Plan.


“Options” shall mean a right to purchase shares of Stock pursuant to the Plan.


“Participant” shall have the meaning set forth in Section 6(b) of the Plan.


“Plan” means this SciPlay Corporation 2020 Employee Stock Purchase Plan.


“Purchase Date” shall have the meaning set forth in Section 10(a) of the Plan.


“Specified Percentage” shall have the meaning set forth in Section 7(a) of the
Plan.



--------------------------------------------------------------------------------



“Stock” means the Class A Common Stock, $0.001 par value per share, of the
Company.


“Subsidiary” means a “subsidiary corporation” as defined in Section 424(f) of
the Code that the Board of Directors has designated as a subsidiary whose
employees are, subject to the specific requirements of the Plan, eligible to
participate in the Plan.


SECTION 3.  Administration of Plan.  The Plan shall be administered by the
Committee.  The Committee shall have the right to determine all questions
regarding the interpretation and application of the provisions of the Plan and
to make, administer, and interpret such rules and regulations as it deems
necessary or advisable with respect to the Plan.  The Committee’s decisions will
be final and binding.  At the request of the Committee, the Company may appoint
a “Plan Administrator” to carry out the ministerial functions necessary to
implement the decisions and actions of the Committee with respect to any
offering under the Plan.


SECTION 4.  Stock.  Under the Plan, there is available an aggregate of 250,000
shares of Stock (subject to adjustment as provided in Section 17 of the Plan)
for sale pursuant to the exercise of Options granted under the Plan to Eligible
Employees.  The Stock to be delivered upon exercise of Options under the Plan
may be either shares of authorized but unissued Stock or shares of reacquired
Stock, as the Board of Directors may determine.  With respect to the offering
applicable to an Option Period, the Committee will specify the number of shares
to be made available and such other terms and conditions not inconsistent with
the Plan as may, in the opinion of the Committee, be necessary or appropriate;
provided, however, that absent action by the Committee, the maximum number of
shares of Stock then available for purchase under the Plan shall be offered in
each Option Period.  All shares included in any offering under the Plan in
excess of the total number of shares of Stock for which Options are granted
hereunder and all shares of Stock with respect to Options granted hereunder that
are not exercised or are cancelled or deemed to be cancelled as provided herein
shall continue to be reserved for the Plan and shall be available for inclusion
in any subsequent offering under the Plan.


SECTION 5.  Eligible Employees.


(a)          Except as otherwise provided below, each individual who is an
employee of the Company or a Subsidiary and who has a customary working schedule
of at least twenty (20) hours per week will be eligible to participate in the
Plan.


(b)          Any employee who, immediately after the grant of an Option, would
own or be considered to own (in accordance with the provisions of Sections 423
and 424(d) of the Code) stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or a
parent or subsidiary of the Company, will cease to be eligible to receive such
Option pursuant to the Plan.


(c)           With respect to an Option Period, each employee who, as of the
first day of such Option Period, is a Highly Compensated Employee will not be
eligible to participate in such Option Period.


(d)           The Plan will be operated in compliance with the limitations on
purchases of stock contained in Section 423(b)(8) of the Code, as described in
Section 8 of the Plan.


SECTION 6.  Option Periods; Method of Participation.


(a)          Unless the Board of Directors determines otherwise, an offering of
shares of Stock under the Plan shall be made with respect to each Option
Period.  Each Option Period shall be of six-months duration.  Each Option Period
shall commence on either January 1 or July 1 of the calendar year.


(b)         Each person who will be an Eligible Employee on the first day of an
Option Period may elect to participate in the Plan by executing and delivering,
within a reasonable time frame prior to the first day of the Option Period as
specified by the Committee, a payroll deduction authorization form in accordance
with Section 7 of the Plan.  Such employee will thereby become a participant
(“Participant”) in the Plan for that Option Period and each subsequent Option
Period unless he or she withdraws from participation in the Plan in accordance
with Section 12 of the Plan.


2

--------------------------------------------------------------------------------



SECTION 7.  Payroll Deduction Amounts and Procedures.


(a)          The payroll deduction authorization form completed by the
Participant will request withholding by means of payroll deductions from
Compensation payable during the applicable Option Period at a rate, expressed as
a whole percentage, of not less than 1%, except as provided in Section 7(b) of
the Plan, nor more than 15% of his or her Compensation payable during the
applicable Option Period (based on the rate in effect on the first day of the
applicable Option Period) (the “Specified Percentage”).  The amount equal to the
Specified Percentage of the Participant’s Compensation for the applicable Option
Period will be withheld from the Participant’s Compensation in installments over
the term of the Option Period (one installment each pay period during the Option
Period, with the amount of the installments to be as nearly equal as is
practicable, subject to adjustment resulting from a change in the Specified
Percentage as permitted in Section 7(b) of the Plan).  Such withheld amounts
will be credited to a withholding account for the Participant.  The
Participant’s payroll deduction authorization will remain in effect for
subsequent Option Periods until amended by the Participant in accordance with
Section 7(b) or Section 7(c) of the Plan, or until the Participant withdraws
from the Plan in accordance with Section 12 of the Plan.


(b)          A Participant may, subject to the provisions set forth elsewhere in
the Plan, elect to decrease by one or more whole percentages (including to zero)
the Specified Percentage of his or her payroll deductions for the current Option
Period by delivering written notice to the Company of such election within a
reasonable time period before the April 1 or October 1 that marks the first day
of the second three months of such Option Period, as applicable, as specified by
the Committee.  The reduction in the Specified Percentage will take place as of
the applicable April 1 or October 1 date or as soon thereafter as practicable,
as determined by the Company, and will remain in effect for subsequent Option
Periods unless amended in accordance with this Section 7(b) of the Plan or
Section 7(c) of the Plan or the Participant withdraws from the Plan in
accordance with Section 12 of the Plan.  If a Participant elects to reduce his
or her contribution rate to zero percent, amounts contributed to the Plan prior
to the date such reduction is effective for the current Option Period will be
used to purchase shares of Stock at the end of such Option Period but no further
contributions will be made during the balance of the Option Period or during
subsequent Option Periods unless the Participant completes a new authorization
form in accordance with Section 6(a) of the Plan.


(c)          A Participant may increase (but not above 15%) or reduce (but not
below 1%) the Specified Percentage of his or her payroll deduction authorization
for a future Option Period by written notice delivered to the Company, within a
reasonable time period specified by the Committee, prior to the first day of the
Option Period as to which the change is to be effective.


SECTION 8.  Grant of Options.  Each person who is a Participant on the first day
of an Option Period will as of such day be granted an Option for such Option
Period, and the number of whole shares of Stock subject to such Option shall be
the maximum number of shares of Stock the Participant can purchase during the
applicable Option Period, as calculated in accordance with the next sentence
(subject to any adjustments in accordance with Section 17 of the Plan).  Such
Option will be for the number of whole shares of Stock determined by dividing
(i) an amount equal to 15% of such Participant’s Compensation payable during the
applicable Option Period (assuming continued employment throughout such Option
Period) at the rate in effect on the first day of the applicable Option Period
by (ii) 85% of the Fair Market Value of a share of Stock as of the first day of
the applicable Option Period and disregarding any fractional shares.


In the event the total maximum number of shares of Stock for which Options would
otherwise be granted in accordance with this Section 8 under any offering
hereunder exceeds the number of shares of Stock offered or available under the
Plan, the Company shall reduce the maximum number of shares of Stock for which
Participants may be granted Options to allot the shares of Stock available in
such manner as it shall determine, but generally pro rata, and shall grant
Options to purchase only such reduced number of shares of Stock.  In such event,
the payroll deductions to be made pursuant to the authorizations therefor shall
be reduced accordingly (without regard to the otherwise applicable minimum
contributions) and the Company shall give written notice of such reduction to
each Participant affected thereby.


Notwithstanding the foregoing, no Participant may be granted an Option to
purchase shares of Stock under the Plan which, when aggregated with his or her
rights to purchase shares of Stock under all other stock option plans of the
Company and its affiliates, including Scientific Games Corporation, pursuant to
Section 423 of the Code, would permit such Participant to purchase shares of
Stock with a Fair Market Value (determined as of the first day of the applicable
Option Period) in excess of $25,000 in any calendar year.


SECTION 9.  Purchase Price.  The purchase price for shares of Stock issued
pursuant to the exercise of an Option will be 85% of Fair Market Value as of the
day on which the Option is deemed exercised.  The purchase price for shares of
Stock purchased pursuant to the Plan will be payable only by means of payroll
deductions as provided herein.


SECTION 10.  Exercise of Options.


(a)          Each employee who is a Participant on the last day of an Option
Period will be deemed on such day to have exercised, to the extent of such
Participant’s withholding, the Option granted to him or her for that Option
Period (such date, the “Purchase Date”).  The exercise shall be for the purchase
of the maximum number of whole shares of Stock subject to the Option which can
be purchased with the entire withholding amount in the Participant’s account,
but not to exceed the number of shares determined under Section 8 of the Plan. 
In the event that the amount of the Participant’s withholding is in excess of
the total purchase price for the shares of Stock so issued, the balance of the
account shall be returned to the Participant, provided, that if such excess
amount is less than the purchase price of one share of Stock, such excess amount
shall be retained by the Company in the Participant’s withholding account and
shall be available for application toward the purchase price of shares of Stock
in a subsequent Option Period.  The entire balance of the Participant’s
withholding account following the final Option Period shall be returned to the
Participant.


3

--------------------------------------------------------------------------------





(b)          As promptly as practicable after the end of the Option Period, the
Company will deliver the shares purchased upon exercise of the Option to a
brokerage firm, as may be designated by the Committee from time to time, which
will hold shares in individual accounts established for the benefit of each
Participant.  The brokerage account may be in the name of the Participant or, if
such Participant so indicates on the appropriate form, in the Participant’s name
jointly with another person, with right of survivorship.  A Participant may not
transfer (other than by inheritance) any shares of Stock acquired by such
Participant under this Plan for six months following the date such shares are
issued to such Participant, unless the Committee determines otherwise.  Any
stock certificates issued to a Participant representing the shares of Stock so
purchased shall bear a legend referring to this restriction on transfer.  Any
attempt to transfer any shares of Stock acquired under this Plan other than in
accordance with this Plan shall be considered null and void and of no effect.


(c)           Notwithstanding anything herein to the contrary, the obligation of
the Company to issue and deliver shares of Stock under the Plan is subject to
the approval required of any governmental authority in connection with the
authorization, issuance, sale or transfer of said shares of Stock, to any
requirements of any national securities exchange applicable thereto, and to
compliance by the Company with other applicable legal requirements in effect
from time to time, including without limitation any applicable tax withholding
requirements.


SECTION 11.  Use of Funds; Interest; No Fractional Share Interests.


(a)         All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose and the Company shall
not be obligated to segregate such payroll deductions; provided, however, that
the Company may elect, at its sole discretion, to segregate such payroll
deductions for the benefit of Participants.  Until paid over to the applicable
Participant or used to purchase shares of Stock as provided hereunder, the
amount of each Participant’s payroll deductions in connection with any
applicable offering shall represent an indebtedness of the Company to such
Participant.


(b)         No interest will be payable on withholding accounts, including upon
the return of the balance in a withholding account to the applicable
Participant; provided, however, that the Company may elect, at its sole
discretion, to pay interest on such withholding accounts on a non-discriminatory
basis at a market rate of interest calculated pursuant to procedures established
by the Company, all as determined in good faith by the Committee in its sole
discretion.


(c)           No fractional shares of Stock or fractional share interests will
be issued or credited to a Participant’s account under the Plan.


SECTION 12.  Withdrawal and Cancellation.


(a)           A Participant who holds an Option under the Plan may at any time
prior to exercise thereof under Section 10 of the Plan withdraw from
participation in the Plan by written notice delivered to the Company.  Upon such
withdrawal, the Participant shall cease to be a Participant, such Option shall
be deemed cancelled in its entirety, and the balance in his or her withholding
account will be returned to him or her as soon as practicable.


(b)           If a Participant reduces to zero his or her future payroll
deductions with respect to the then current Option Period pursuant to Section
7(b) of the Plan, the Participant shall continue to be a Participant for such
Option Period unless the Participant elects by notice in writing to the Company
to withdraw from participation in the Plan as provided in Section 12(a) of the
Plan.  The Participant’s reduction to zero, however, will be treated as an
election by the Participant to withdraw from the Plan with respect to subsequent
Option Periods.


(c)           Any Participant who withdraws from participation in the Plan as
provided herein may, as of the beginning of a subsequent Option Period, again
become a Participant in accordance with Section 6 of the Plan.


(d)         If a Participant’s payroll deduction terminates for any reason not
otherwise provided for in this Section 12 of the Plan, the Participant will be
deemed to have withdrawn from participation in the Plan, his or her Option shall
be cancelled in its entirety, and the balance in his or her withholding account
will be returned to him or her as soon as practicable.


4

--------------------------------------------------------------------------------



SECTION 13.  Termination of Employment.  Subject to Section 14 of the Plan, upon
the termination of a Participant’s service with the Company or a Subsidiary for
any reason, such person will cease to be a Participant, and any Option held by
such Participant under the Plan will be deemed cancelled, the balance of his or
her withholding account will be returned to him or her, and such person will
have no further rights under the Plan.


SECTION 14.  Designation of Beneficiary; Death of Participant.


(a)          A Participant may file a written designation of a beneficiary who
is to receive any shares of Stock and cash to the Participant’s credit under the
Plan in the event of such Participant’s death prior to delivery to him or her of
any such shares and cash.  Such designation of beneficiary may be changed by the
Participant at any time by written notice.  Upon the death of a Participant and
upon receipt by the Company of proof of the identity and existence at the
Participant’s death of a beneficiary validly designated by the Participant under
the Plan, the Company shall deliver such shares and cash to such beneficiary. 
In the event of the death of a Participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
Participant’s death, the Company shall deliver such shares and cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the actual knowledge of the
Company) the Company shall deliver such shares and cash to the applicable court
having jurisdiction over the administration of such estate.  No designated
beneficiary shall, prior to the death of the Participant by whom he or she has
been designated, acquire any interest in the shares of Stock or cash credited to
the Participant under the Plan.


(b)          In the event of the death of a Participant, any Option held by the
Participant at such time shall be deemed to be immediately cancelled and any
cash and/or Stock credited to the Participant under the Plan will be delivered
to his or her designated beneficiary or, in the absence of a living designated
beneficiary, the executor or administrator of his or her estate (or if no such
executor or administrator has been appointed (to the actual knowledge of the
Company), to the applicable court having jurisdiction over the administration of
such estate) as soon as practicable after the end of the current Option Period.


SECTION 15.  Participant’s Rights; Rights Not Transferable.  All Participants
will have the same rights and privileges under the Plan; provided, that the use
of Compensation (which varies among Eligible Employees) as the basis for
determining the number of shares for which an Eligible Employee electing to
participate in an offering under the Plan may be granted an Option shall not be
construed to create a difference in such rights and privileges so long as each
Eligible Employee has the right to elect the same percentage of his Compensation
as a payroll deduction under Section 7 of the Plan.  Each Participant’s rights
and privileges with respect to any Option may be exercisable during the
Participant’s lifetime only by him or her, and may not be sold, pledged,
assigned, or transferred in any manner.  In the event any Participant violates
the terms of this Section, any Option held by such Participant may be terminated
by the Company and, upon return to the Participant of the balance of his or her
withholding account, all his or her rights under the Plan will terminate.


SECTION 16.  Employment Rights and Stockholder Rights.


(a)          Nothing contained in the provisions of the Plan will be construed
to give to any employee the right to be retained in the employ of the Company or
a Subsidiary or to interfere with the right of the Company or a Subsidiary to
discharge any employee at any time.  The loss of existing or potential profit in
Options will not constitute an element of damages in the event of termination of
employment for any reason, even if the termination is in violation of an
obligation to the Participant.


(b)          Neither an Eligible Employee nor a Participant shall have any
rights as a stockholder with respect to shares subject to an Option issued
hereunder until such Option has been exercised and shares issued in accordance
with the terms of the Plan.


SECTION 17.  Change In Capitalization.  In the event of any change in the
outstanding Stock by reason of a stock dividend, spin-off, recapitalization,
merger, consolidation, reorganization, or other capital change, after the
effective date of the Plan, the aggregate number of shares of Stock available
under the Plan, the number of shares of Stock under Options granted but not
exercised, the maximum number of shares of Stock subject to an Option pursuant
to Section 8(a) of the Plan, and the Option price shall be appropriately
adjusted in an equitable manner, as determined by the Committee in its sole
discretion.


SECTION 18.  Amendment and Termination of Plan; Rights Upon Termination.  (a)
The Company reserves the right at any time or times to amend the Plan to any
extent and in any manner it may deem advisable by proper action of the Board of
Directors; provided, however, that any amendment relating to the aggregate
number of shares of Stock which may be issued under the Plan (other than an
adjustment provided for in Section 17 of the Plan) or to the employees (or class
of employees) eligible to receive Options under the Plan will have no force or
effect unless it is approved by the shareholders of the Company within twelve
months of its adoption; and provided further, that no such amendment shall make
any change in any Option previously granted which would adversely affect the
rights of any Participant without the express written consent of such
Participant.


5

--------------------------------------------------------------------------------



(b)          The Plan shall terminate: (i) automatically when all the Stock
reserved for the purposes of the Plan has been purchased or (ii) notwithstanding
anything in Section 18(a) of the Plan to the contrary, at any time, as the Board
of Directors, acting in its sole discretion, shall specify.


(c)           If the Plan is terminated, the Board of Directors may elect in its
sole discretion to (i) complete the purchase of shares of Stock underlying
outstanding Options on the first Purchase Date following the date of termination
of the Plan or (ii) deliver to each Participant the then balance of such
Participant’s withholding account, if any (or any combination of clauses (i) and
(ii) as the Board of Directors may elect in its sole discretion), in each case,
as soon as reasonably practicable following the date of termination of the
Plan.  Upon such termination, no Participant shall have any right to acquire
shares of Stock under the Plan (other than under clause (i) of this Section or
in connection with Options exercised with respect to completed Option Periods
where the shares of Stock have not yet been delivered to the Participant) and
the participation of all Participants shall terminate immediately as of the date
of termination of the Plan.


SECTION 19.  Governmental Approvals or Consents.  The Board of Directors may
make such changes in the Plan and include such terms in any offering under the
Plan as may be necessary or desirable, in the opinion of counsel, so that the
Plan will comply with the rules and regulations of any governmental authority
and so that Participants will be eligible for tax benefits under the Code or the
laws of any state. Without limiting the generality of the foregoing, the
Committee shall have authority to adopt subplans or other non-U.S. appendices
for Participants employed by one or more Subsidiaries that are incorporated
outside of the United States to provide for terms and conditions that (a)
qualify Options for such Participants for favorable tax treatment under any
applicable non-U.S. laws or regulations or (b) are otherwise necessary or
appropriate in order that Options for such Participants comply with applicable
non-U.S. laws or regulations, or receive favorable treatment under such laws or
regulations; provided that, the terms and conditions of any such subplans or
appendices shall comply with any requirements necessary for the Plan to qualify
as an “employee stock purchase plan” under Section 423 of the Code.


SECTION 20.  Costs and Expenses.  No brokerage commissions or fees shall be
charged by the Company in connection with the purchase of shares of Stock by
Participants under the Plan.  All costs and expenses incurred in administering
the Plan shall be borne by the Company.


IN WITNESS WHEREOF, the Company has caused this Plan to be executed on its
behalf this 21st day of April, 2020.


SCIPLAY CORPORATION

 






By:
[signature.jpg]
       
Its:
Chief Executive Officer
 






6